DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
In order to expedite prosecution, the Examiner called Applicant’s Representative (Kenneth W. Fields) on March 21st, 2022 to discuss the possibility of an Examiner’s Amendment to overcome the claims objections.  However, no response has been received.

Claim Objections
Claims 1-8 are objected to because of the following informalities:  
Regarding claim 1, term “rectangular coordinate system” (see line 7) is used by the claim to mean “a coordinate system consisting of three axes,” while the accepted meaning is “a coordinate system consisting of two axes, i.e. x-axis (horizontal) and y-axis (vertical).”  It appears that the Applicant might’ve been referring in claim 1 to a Cartesian coordinate system, not a rectangular coordinate system.
Claims 2-8 fall with parent claim.
Appropriate correction is required.

Allowable Subject Matter
Claims 1-8 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
a.	Regarding claim 1, Peterson et al. (US Patent No. 6,185,047 B1) discloses a lighting device (Figure 2D, element 112) comprising: a light source device (i.e. lamp; column 4, line 12); and a reflective component (element 140 illustrated in Figures 2D and 3A) that reflects an illumination light (element 116 illustrated in Figures 2D and 3A) incident from the light source device (Figure 2D, element 112) at incident angle α (i.e. the angle of element 116 in Figure 3A is 8° from the X-axis) and emits the illumination light reflected toward a display element (i.e. DMD) at exit angle [Symbol font/0x62] (i.e. the exit angle of element 116i with respect to element 130 in Figure 3A).  However, Peterson et al. and the prior art of record neither shows nor suggests a lighting device wherein the reflecting surface of the reflective component is rotated with respect to the first axis and the second axis, wherein  20° [Symbol font/0xA3] |α-[Symbol font/0x62]| [Symbol font/0xA3] 60°  is satisfied, where each of the incident angle α and the exit angle [Symbol font/0x62] is angle of the illumination light to a horizontal direction of the display element when the illumination light is incident on a front surface of the display element.
b.	Regarding claims 2-8, the claims are allowable based on their dependence from allowable claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kato et al. (US Patent No. 6,556,256 B1) discloses a projector of the type which uses an optical modulator that modulates light by controlling the emitting direction of light applied to a light illumination surface in accordance with image information is provided with a reduction in size. In the projector a prism has a selective reflection/transmission surface which reflects illumination light emitted from an illumination optical system and impinging thereupon, and causes the illumination light to impinge upon the light illumination surface of an optical modulator at a predetermined angle. The prism allows the modulated light emitted from the optical modulator to be transmitted therethrough and emits the light to the projection optical system. The selective reflection/transmission surface is formed such that when the optical path of the illumination light is projected onto a plane parallel to the light illumination surface, the inclination of the central axis of the illumination light emitted from the illumination optical system and impinging upon the selective reflection/transmission surface is different from the inclination of the central axis of the illumination light reflected by the selective reflection/transmission surface and impinging upon the light illumination surface.
Ariga (JP 2000-330073 A) teaches a color light separation prism and a color light synthesizing prism arranged adjacently such that the intersecting axis of the red color light reflection surface and the blue color light reflection surface of the synthesizing prism forms roughly a straight line with the intersecting axis of the similar red and blue reflection surfaces of the separation prism. In addition, positional relations are adjusted 
This application is in condition for allowance except for the following formal matters: 
Claims 1-8 are objected to because of the following informalities:  the term “rectangular coordinate system” in claim 1 (see line 7) is used by the claim to mean “a coordinate system consisting of three axes,” while the accepted meaning is “a coordinate system consisting of two axes, i.e. x-axis (horizontal) and y-axis (vertical).”  It appears that the Applicant might’ve been referring in claim 1 to a Cartesian coordinate system, not a rectangular coordinate system.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAGDA CRUZ/Examiner, Art Unit 2882                                                                                                                                                                                                        
03/22/2022